DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12, 13, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”), U.S. Publication No. 2007/0261698 (“Palatnik”), U.S. Patent No. 6,436,347 (“Cedeon”), and MEMS Infrared Emitter and Detector for Capnography Applications (“Chowdhury”).
Regarding Claim 1, Rowe discloses a tube tip detection system (10 – see inter alia Par. 10, 66, 71, 73), comprising:
An enteral tube (11 – see Fig. 1) having a tip (not labeled – i.e. the distal end circa 200 which is inserted into the stomach 16 – see Fig. 1);

A feedback display (59; see Fig. 3) wherein feedback from the first sensing component is displayed on the feedback display to indicate to a user of the tube tip detection system whether the tip is misplaced in a patient’s airway (Par. 66, 71, 73) – i.e. the feedback display provides for real-time display of CO2 levels wherein the user can rely upon these values to determine where the tip has been placed resultant to endogenous CO2 levels which differ between locations of the respiratory system and digestive tract (see Fig. 3, Par. 5, 22, 55), but also the system itself is configured to monitor physiological data (specifically including CO2 values) to indicate a tube misplacement by comparing measured values versus expected values and issuing appropriate alerts/alarms (see Par. 10, 66 – in view of Par. 22, 60, 71, 73, 87, 91).
Rowe discloses the invention substantially as claimed except that the first sensing component is configured to detect carbon dioxide concentrations of 35 mmHg (5% or exhaled air) to 45 mmHg (6% of exhaled air) – inclusive. Specifically, while Rowe describes that the device is configured to detect (and display) endogenous CO2 levels of both the GI tract and respiratory system, real-time (Par. 5, 22, 55…etc.) – Rowe fails to explicitly disclose that the CO2 levels are measured (and displayed) as mmHg and that the range of CO2 levels which can be measured by the system are inclusive to 35mmHg to 45mmHg.
However, Palatnik discloses a related medical tubing system (see Fig. 1) which is provided with a CO2 sensor to sense “carbon dioxide in a patient’s exhaled gas” which is “commonly used to detect proper placement of [the] endotracheal tube” (Par. 7, 8, 9, Fig. 9) wherein CO2 levels are monitored and displayed in real time in mmHg (see Fig. 9) and wherein Palatnik indicates that the system is configured to detect both low (e.g. “below 2% for example” (Par. 47) and “normal” “5% of carbon dioxide present in a patient’s exhaled esophageal gas” (Par. 8) – illustrating at least an exemplary value of 38mmHg (Fig. 9). Palatnik also indicates that the system may be able to sense “high” levels of CO2 concentration (Par. 46) – but fails to provide a percent CO2 which corresponds to such levels. Likewise, Cedeon discloses that “air in the trachea normally contains 5-6 percent carbon dioxide, whereas the air in the oescophagus normally only contains about 0.03 percent carbon dioxide” (Col. 1, Ln. 33-39) wherein this difference in CO2 levels can be used to determine placement of a tube in the patients airway versus the patients esophagus. Furthermore, the prior art clearly establishes CO2 levels to be an art-recognized variable for determining tube placement by recognizing the normal/expected CO2 levels of the airway and how they differ from the normal/expected CO2 levels of the GI tract. As such, Examiner submits that the precise range (e.g. 35mmHg to 45mmHg) identified in the instant claim therefore constitutes only an obvious workable range which the ordinary artisan would have inevitably discovered (in light of the prior art’s identification that CO2 levels – and the difference in levels between the endoluminal tracts of a patient – can be used to define threshold ranges) whereby deviation outside those ranges is indicative of misplacement of the tube within the airway. It has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Rowe to be configured to detect (and display) CO2 levels wholly inclusive of the range of 35mmHg to 45mmHg (corresponding to 5-6% CO2 levels in exhalation gases), in view of Palatnik and Cedeon, whereby the prior art recognizes that the mmHg is a suitable, and obvious unit to use for display of CO2 levels within exhalation gases (see Palatnik, Fig. 9) and the prior art recognizes that 5-6% CO2 levels (corresponding to 35-45 mmHg) are values expected to be encountered in normal exhalation gases (see Cedeon). It would have been further obvious to incorporate the range of normal CO2 levels expected to be encountered in the trachea (see Cedeon) as the reference value used in the system of Rowe to determine tube misplacement based upon CO2 levels measured (see Par. 10, 66, 71, 73) – i.e. Rowe explicitly recites “[a]ny variance from a predetermined and preprogrammed data range such as… CO2 range stored within the microcontroller 215 may allow for signaling the misplacement of the distal end of the nasogastric or endotracheal tube, respectively” and “… a change in the parameters… may signal misplacement of the medical device”, whereby “breached parameters” can be used to initiate an alarm/alert.
Rowe fails to suggest that the CO2 sensor should be embodied as a MEMS, IR CO2 sensor. However, Palantik indicates that “[i]t is well known that carbon dioxide absorbs infrared light. By determining the amount of absorbed infrared light, the presence and concentration of carbon dioxide can be determined” (Par. 12) whereby the IR carbon dioxide sensor comprises an infrared emitter (see “infrared radiator 46”) and an infrared receiver (see “infrared sensor 48”) – whereby when embodied the infrared emitter and infrared receiver define an infrared path length therebetween (see Fig. 5 – Par. 40 – RE: “[i]nfrared light produced by radiator 46 propagates through window 26A into chamber 24, then through window 26B into sensor 48). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the CO2 sensor of the modified invention of Rowe as a infrared based CO2 sensor which comprises an infrared emitter and infrared received defining an infrared path length therebetween, as disclosed by Palatnik, thereby only achieving the expected results of utilizing a well-known physical phenomena (i.e. IR absorbance) which has been recognized by the prior art to be useful for measuring CO2 concentrations within exhalation gases.
In the instant case Palatnik fails to displace that the IR sensing arrangement should be embodied as a “micro-electro-mechanical system (MEMS) component”. However, the use of MEMS sensors is notoriously well-known. For example, Chowdhury discloses a “MEMS Infrared Emitter and Detector for Capnography applications” (Title) wherein such infrared based sensing arrangements are “one of the most reliable methods for measuring carbon dioxide (CO2) level in exhaled human breath” (Abstract), wherein using the manufacturing techniques described in the paper Chowdhury has been able to “shrink the size of the CO2 sensing module” and thereby “successfully demonstrated the suitability of MEMS IR devices for capnography applications” (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the CO2 sensor of the invention of Rowe as a MEMS IR sensor, as disclosed by Chowdhury (see Fig. 5 which is illustrated of an emitter and detector defining an optical path therebetween), in order to reduce the size of the sensor thereby making it smaller and less obtrusive on the distal end of the tube of Rowe.
Regarding Claim 12, Rowe discloses that in some embodiments the feedback display may be attached to the enteral tube (see 302 – Par. 75, i.e. the “nasogastric tube port”).
Regarding Claim 13, Rowe discloses that in some embodiments the feedback display is separate from and not attached to the enteral tube (see Fig. 1) – the system using wireless transmission protocols for communication (Par. 76).
Regarding Claim 15, Rowe discloses the enteral tube can be an NG tube (see Fig. 1).
Regarding Claim 22, Rowe discloses that the feedback display may comprise a non-numerical visual indicator comprising a plurality of lights (Par. 5) embodied as “warning indicator lights” (Par. 22) wherein the lights can be activated as an “alarm feature for any breached parameters” (Par. 71, 73, 85, 87, 88, 106 – see generally Fig. 6) whereby a red indicator light indicates improper placement and a green indicator light indicators proper placement (Par. 88, 89, 90, 96, 102, 107, 112…etc.). In the instant case, Rowe only explicitly recites using these indicator lights for pH and air pressure and does not necessarily resolve to practice use of these indicator lights for CO2 based alerts/alarms. However, Rowe does explicitly indicate that air pressure, pH, and CO2 are suitable alternatives to one another for purposes of determining tube misplacement (Par. 22, 55, 65, 66). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the display of the modified invention of Rowe to coordinate operation of the CO2 sensor to issue alerts/alarms via the indicator lights (i.e. red to indicate that the CO2 levels are indicative of misplacement and green to indicate that the CO2 levels are indicative of proper placement), wherein Rowe establishes that CO2 based alerts can be suitable for determining tube misplacement (Par. 66) and Rowe directs that indicator lights can be a suitable alert/alarm for conveying to a user proper/improper tube placement (Par. 71) for indicating “breached parameters” (CO2 merely typifying one, specific parameter – identified by Rowe – as being useful for indicating tube placement within the patient’s endoluminal tracts).
In the instant case Rowe fails to explicitly suggest that the lights are light emitting diodes (LEDs). However, Palantik indicates that LED lights are known, suitable display indicators, particularly in the area of CO2 level monitoring in a patient’s exhalation gases (see Par. 43). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize LEDs as the indicator lights of the modified invention of Rowe, as disclosed by Palatnik, whereby the prior art has established LEDs to be a known, predictable, and useful means for providing an indicator light in a known and predictable manner – thereby only the obvious design choice of providing a specific species of indicator light within the broad genus suggested by Rowe would be arrived upon.
Claim(s) 7-11, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”), U.S. Publication No. 2007/0261698 (“Palatnik”), U.S. Patent No. 6,436,347 (“Cedeon”), and MEMS Infrared Emitter and Detector for Capnography Applications (“Chowdhury”) as applied above, and further in view of U.S. Patent No. 5,423,320 (“Salzman”),
Regarding Claims 7, 9, and 11, Rowe discloses the enteral tube has a length (see Fig. 1). Rowe fails to explicitly disclose that the system should include “a second sensing component disposed along the length at a position spaced apart from the tip”. However, Salzman discloses a related CO2 measurement device (12) for monitoring CO2 levels in the gastro-esophageal catheters/tubing (14) (Brief Summary, Par. 13, 15, 21; Detailed Description, Par. 4; Clm. 1) – an area of application recognized by Rowe (RE: “nasogastric” tubes – Abstract, Rowe).
Salzman discloses that in some embodiments of the related gastric catheter/tubing (14) it may be useful to employ at least three sensors (50) including a distal tip sensor (50) and second and third sensors disposed along the length of the tubing spaced apart from the distal tip sensor (see 50, 50 – Fig. 5) whereby the “sensors 50 may be placed at desired locations along the catheter, so that partial pressures may be measured or monitored at corresponding locations in the gut simultaneously, as desired” (see Detailed Description, Par. 10). It has been held that the duplication of the working parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been further held that rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of Rowe to incorporate a first, second, and third sensing component comprising MEMS, IR based CO2 sensors – the second and third sensing components being proximally spaced from the first sensing component – as disclosed by Salzman, in order to permit the system to simultaneously monitor the CO2 concentrations at a plurality of locations simultaneously thereby permitting the system to confirm proper positioning/location of the tubing (see Rowe) as well as provide for tonometric monitoring of the GI tract location(s) (see Salzman).
Regarding Claim 8, Rowe, in view of Salzman, discloses the invention substantially as claimed except that the “second sensing component is disposed at a midpoint of the length”. However, Examiner notes that in the instant detailed disclosure Applicant fails to explicitly recognize or suggest that such a “midpoint” location is particularly important or anything more than one of the finite number of locations that an ordinary artisan would have found obvious for the purposes of selecting a specific location to include a second sensing component (see Par. 26 of the instant specification). In other words, no importance or criticality to such a position is purported by Applicant and Applicant fails to suggest that the specifically selected location solves any explicitly stated problem or accomplishes any specifically stated purpose (in contrast to any other location selected remote from the first sensing element). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to locate the second sensor of the modified invention of Rowe so as to lie at the midpoint of the catheter system, such a location merely presenting one obvious location selected from finite number of options, whereby it is understood that rearranging the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and furthermore selecting a specific solution from a finite number of establish possibilities requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 10, Rowe, as modified, discloses the invention substantially as claimed except that the three sensing components are “unequally spaced apart from one another”. However, Examiner notes that the instant specification does not appear to purport that such configuration solves any specifically stated purpose or confers and specific benefit. Examiner further notes that the sensors of modified Rowe must be either equally spaced or unequally spaced, the two configurations being the only two finite possibilities. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the three sensing elements of modified Rowe to be unequally spaced, such an arrangement merely presenting one obvious location selected from finite number of options, whereby it is understood that rearranging the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and furthermore selecting a specific solution from a finite number of establish possibilities requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 14, Rowe, as modified, discloses the invention substantially as claimed except that the sensing component is expressly “embedded” in the enteral tube, rather Rowe only recites the more general “on”. However, Salzman recites that CO2 sensors can be “embedded in the wall” of the tubing (see Brief Summary, Par. 15). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embed the sensing component within the wall of the tubing, as disclosed by Salzman, in order to securely connect the sensing components with the tubing to allow their implementation without separation or additional mechanical connecting components. Here only the expected results of utilizing a specific, known means for providing intraoperative connection between a sensor and a gastric catheter would be achieved, Salzman providing a specific species of connection (RE: embedding) to satisfy the generic genus of “disposed on” as recited by Rowe.
	Regarding Claim 21, Rowe, as modified by Salzman – see particularly Clm. 14 as it pertains to specific bodily incorporation of the CO2 sensor into the medical tubing apparatus tip, provides for the sensor to be accommodated within the tube via a channel (i.e. the interior lumen of tubing 14, Salzman)) with the first sensing component disposed therein (see Fig. 4, Salzman) with a filler material (i.e. the fill material that separates 22 and 24 from one another by defining subchannels within the tubular lumen/channel of 14 – Salzman) disposed within the channel around the first sensing component to embed the first sensing component within the enteral tube (see Fig. 4 – Salzman).


Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection and the newly presented art.
Specifically, the instant rejection does not rely upon the Lai reference, but rather presents references (see Palatnik, Cedeon, and Chowdhury) which clearly articulate that MEMS based IR sensors are useful for measuring CO2 concentrations in respiratory gases (see Chowdury), it is known to measure (and display) CO2 levels in mmHg (Palatnik), and it is known that the typical range of CO2 percentages are 5-6% (see Cedeon), whereby such percentages correspond to the 35mmHg and 45mmHg range boundaries. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Rowe to utilize a MEMS based IR sensor (an arrangement identified by the prior art as being useful for measuring respiratory gases) configured to inclusively measure partial pressures of CO2 expected to be encountered within the respiratory gasses (RE: 35-45 mmHg – as presented by the range in percent explicitly disclosed by Cedeon) in order to render the device suitable for its intended purpose – i.e. for the device of Rowe to be useful it must be capable of measuring the CO2 levels within the respiratory and GI tract of a human patient – whereby Applicant’s claimed ranges merely constitute known, expected, and obvious values that the prior art has already identified as being present in the respiratory tract. As such, construction of the modified invention of Rowe to be configured to measure CO2 levels at least within the ranges expected to be encountered within the respiratory tract is clearly obvious.
Applicant’s remarks concerning the construction of the display to utilize non-numerical based displays including LED indicator lights fails to define and distinguish over the prior art – see particularly Rowe in view of Palatnik – whereby Rowe discloses that breached parameter alarms (CO2 representing one of the species of breachable parameters identified by Rowe) can incorporate, as part of the display, light indicators which indicate proper (green) and improper (red) placement based upon the measured values of the parameter of interest (wherein the parameter can include not only pH and air pressure – but may also obviously include CO2 levels). While Rowe only discloses generic indicator lights, Palatnik describes a display which utilizes light emitting diodes – whereby the ordinary artisan would reasonably recognize and appreciate that LEDs constitute merely one obvious design choice for a specific species of indicator light, known to the prior art for being economical, reliable, and suitable for the intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/27/2022